Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Texas Department of Transportation,                   Appeal from the 126th District Court of
Appellant                                             Travis County, Texas (Tr. Ct. No. D-1-GN-
                                                      16-005492). Opinion delivered by Chief
No. 06-19-00010-CV        v.                          Justice Morriss, Justice Burgess and Justice
                                                      Stevens participating.
Leonor Padron, Individually and as Next
Friend for A. L., a Minor, and as an Heir
and as Surviving Spouse of Jose Lopez
Garcia, and as Dependent Administrator for
the Estate of Jose Lopez Garcia, Marisol
Delgado Aguirre, Sylvia Reyna Ramirez as
the Dependent Administrator for the Estate
of Alfonso Lopez, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Texas Department of Transportation, pay all costs of
this appeal.




                                                      RENDERED DECEMBER 13, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk